Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harry Anh on 03/8/22.
The application has been amended as follows utilizing the claims filed on 2/18/22:
Claim 1
at line 7 after “oscillating rotation about” delete –[[the spindle]]– and insert –[a spindle]–
at line 9 after “surface provides rotation of” delete –[[a spindle]]– and insert –[the spindle]–
at line 11 prior to “mounted for rotation” delete –[[a spindle]]– and insert –[the spindle]–

Claim 7 at line 8 after “follower secured to” delete –[[a spindle]]– and insert –[the spindle]–

Key: [[text]] = deleted text; [text] = inserted text
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention encompasses a bone, disk, and cartilage removal tool.  The tool has a housing comprising therein a motor, a plurality of cams, a follower having a plurality of follower surfaces each of which contacts one of the cams when a spindle in the  housing rotates, and wherein one follower surface provides rotation of the spindle another surface prevents over-rotation. The closes prior art was Yedlicka et al (US Patent Pub. 20070282344A1) which discloses a cutting toll having a cam and follower (Follower: 940 with surfaces 936 and  cam: 920 having surfaces 932, Fig. 35-37) however, the follower surfaces do not prevent over-rotation of the spindle of the device.   Therefore, the claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775